Citation Nr: 1338333	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as a result of asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  He also served with the National Guard from February 1949 to October 1950.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2012, the Board inter alia denied the issues listed on the title page of this remand.  Thereafter the appellant filed a motion for reconsideration which was denied by the Board in April 2012.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court), and in August 2013 the Court granted a joint motion for remand.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The parties to the joint motion for remand agreed that VA failed to fulfill its duty to assist the appellant when it did not attempt to determine whether he was exposed to asbestos while serving at Warren Air Force Base, in Cheyenne, Wyoming.  In this regard, the appellant states that between September 1949 and March 1950 he was stationed in barracks where asbestos covered walls and boilers were not covered or otherwise insulated.  Given these assertions and the order of the Court granting the joint motion, further development is required.

Hence, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Warren Air Force Base, and any and all appropriate Air Force records depositories to ascertain whether barrack walls and boilers located at that Air Force Base in 1949 and 1950 were insulated with asbestos.  If so, the Air Force is requested to opine whether it is at least as likely as not that the appellant would have been exposed to asbestos while stationed there in late 1949 and early 1950.  A complete rationale must be provided for any opinion offered.  If the RO cannot locate the records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




